IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30461
                        Conference Calendar


BEN ALAN SNIPES,

                                         Plaintiff-Appellant,

versus

CHARLES COOK, Sheriff Ouachita Parish;
TURNER, Captain, Warden Ouachita Parish Jail,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 98-CV-642
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ben Alan Snipes (#532325), proceeding pro se and in forma

pauperis (IFP), appeals the district court’s dismissal as

frivolous of his 42 U.S.C. § 1983 complaint.    Snipes’ request for

consolidation of the instant appeal with No. 98-30737 is DENIED

as moot.

     Although a pretrial detainee may not be subjected to

conditions of confinement that constitute punishment, Hamilton v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-30461
                                  -2-

Lyons, 74 F.3d 99, 103 (5th Cir. 1996)(citing Bell v. Wolfish,

441 U.S. 520, 535 (1979), negligent inaction does not trigger the

protections of the Due Process Clause.      See Davidson v. Cannon,

474 U.S. 344, 348 (1986).    Snipes did not allege or produce

evidence that the appellees acted with punitive intent.      Snipes’

allegations do not state a constitutional violation.      See

Davidson, 474 U.S. at 348.    Snipes’ allegations that the

appellees threatened him do not state a constitutional violation.

See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993)

(pretrial detainee)(allegations of verbal abuse and threats by

prison officials do not state a claim under § 1983).

Accordingly, we AFFIRM the district court’s judgment on alternate

grounds.   See Bickford v. Int’l Speedway, 654 F.2d 1028, 131 (5th

Cir. 1981).

     Snipes now has five strikes.    See Snipes v. Cook, No. 98-

30737 (5th Cir. Sept. 3, 1999); Adepegba v. Hammons, 103 F.3d
383, 387 (5th Cir. 1996)(affirmance of district court’s dismissal

as frivolous counts as a single strike).     Except for cases

involving an imminent danger of serious physical injury, Snipes

is BARRED under § 1915(g) from proceeding further under 28 U.S.C.

§ 1915.

     AFFIRMED; 28 U.S.C. § 1915(g) BAR ORDERED; MOTION TO

CONSOLIDATE APPEALS DENIED.